Smith, Presiding Justice.
The trial court entered a judgment and order on August 31,1989. On September 19, 1989, appellants, American Flat Glass Distributors, Inc., filed a motion to amend the trial court’s findings of fact and conclusions of law; however, the appellants did not file a notice of appeal, a motion for new trial, a motion in arrest of judgment, or a motion for a judgment notwithstanding the verdict within thirty days after the August 31, 1989 order was entered.
On December 7, 1989, the trial court denied the appellants’ motion to amend findings of fact and conclusions of law, and on December 21, 1989, the appellants filed a notice of appeal.
A judgment entered by a trial court becomes final thirty days after its entry unless, before thirty days, a notice of appeal, a motion for new trial, a motion in arrest of judgment, or a motion for a judgment notwithstanding the verdict is filed. OCGA § 5-6-38. The only motion the appellants filed within the thirty-day period was a motion to amend the findings of fact and conclusions of law. A motion to amend is not a motion which, under the Georgia Appellate Practice Act, extends the time for filing a notice of appeal in a civil case. Taylor v. City of Columbus, 228 Ga. 493 (186 SE2d 539) (1971).

Appeal dismissed.


All the Justices concur.